RE: 14-00203-CV                                                 TWELFTH COURT OF APPEALS


TRIAL COURT CASE: 12-1808-D                                      SMITH COUNTY TEXAS




IN THE MATTER OF

                                                                  FILED IN COUP! OF APPEALS
THE MARRIAGE OF
                                                                   12thCouri rAoi      strict

LINDA C. TATE                                                             I             •   i


                                                                       Mil fj5 2015 III
AND                                                                     /ill]          / \L-—••
LARRY DONELL REDDIC SR.                                              CATHY S. LL'k ' CLEfK \


                              MOTION FOR LEAVE TO FILE ANSWER




TO THE HONORABLE TWELFTH COURT OF APPEALS

NOW COMES Appellant Linda C. Tate (pro se, with a head injury, limited disabilities askthe
Courts to forgive if not in proper form) brings this Motion for Leave to File Answer in support to
show the Courts the following reason to be Granted:

On 6/27/2012

   a. The suit for this trial court case 12-1808-D was filed on June 27, 2012 by Appellant Linda
       C. Tate in pursuit of the required dissolution inthe 13 of 19 year Marriage (Now) of
       Linda C. Tate and Appellee Larry Donell Reddic Sr. at the advice of the Social Security
       Administration. IRS Code 6013 Section Publication 501. TFC 2.401




       Linda C. Tate states that husband abandoned their 11 year marriage of 17 (then).
       Husband left and disappeared after leaving the residence in Winona, Texas. TFC 6.005
       Weeks later Linda C. Tate heard that husband Larry Donell Reddic Sr. stood in a church
       house with a woman he met off the internet saying "he do", he do what? Without
       divorcing through the judicial system like the IRS and the Social Security Administration
       and Law says must do. TFC 6.202,Tex. R. Civ. P. 504a(4)(c) Section 25.01 Penal Code

On 7/11/2012
(1) Linda C. Tate hired counsel Fletcher
   a. Counsel was given on 1st day of hire over 100+ documents retrieved from home in
      Winona, Texas, mostly High Seals of Authority documentations due to her being a US
      Veteran and husband being an employee of the State of Texas.
   b. The 100+ documents given day of hire were expected to be filed with the courts in
      case of fire, lost, or destroyed. Today technology of e-file filing can be done from an
        office.
   c. Linda C. Tate hired counsel to dissolve marriage and protect her interest in her
        community assets.
   d. Counsels of Linda C. Tate after 18 months recently found and unaware of three (3)
      Scheduled Orders. Linda C. Tate was only informed by counsel of the missed
      4/16/2013 and 1/14/14 Scheduling Orders. She wasn't or had no knowledge of the
      Scheduling Order 8/20/2013. See Scheduling Orders of trial court case 12-1808-D
   e. $18,800 paid by Linda C. Tate to her counsel from 7/2012-12/2013, although
      counsel wanted/demanded an additional $15,000 (requested by lead counsel) by
        12/16/2013, and (co-counsel requested) an additional $25,000 ifthere was a need
        to go to trial which was weeks away on 1/14/14.
   f.   Counsels stated to Linda C. Tate if they didn't get the requested excessive amount
        they would have to walk off the case. $40,000 in weeks of trial. Linda C. Tate did give
        co-counsel the $500 that her son had sent her from overseas at war for Christmas in
        hope that he would stay on the case.
   g. Linda C. Tate could not meet neither request she being disabled and on a fixed
        income.

   h. Linda C. Tate has Borrowed Out from a lot of people regarding this case and to find
        out key evidence (Texas State 2002 employee tax statement with Winona, Texas
        75792 on it) was being held from client,
   i.   Once the return of the 100+ given evidence on 12/23/2013 from Fletcher, she later
        found goingthrough everything Ifound the Texas State W-2 awayfrom its original
        presentation on the next to the last page in Linda C. Tate's Deposition that was held
        7/16/2013 as if hidden,
   j. Knowing that Larry Donell Reddic Sr. had to produce the Texas State 2002 employee
      tax statement with its original presentation during request of production, what Linda
        C. Tate wants to know is how long her counsel Fletcher had that information that
        had been hid from client,
    k. The Internal Revenue Service Code 6013 Publication 501, Orders of the Court and
        their Authority has been disregarded, laws and Rules by counsels, TFC 2.401, Social
        Security Administration and the Law.
On 7/16-17/2013

   a. Oral Depositions through the Orders of the Court was taken Under Oath of Linda C. Tate
       and Larry Donell Reddic Sr.




On 12/18/2013

(3). The Discovery Completion Order was to be complied by 12/18/2013. Linda C. Tate still had
legal counsels on 12/18/2013. The Final Mediation Order was also on 12/18/2013. See
Scheduling Order for 3rd Setting of 1/14/2014.
          a.   Husband counsel Tina Brumbelow knew Linda C. Tate still had counsel
           b. Lead counsel of Linda C. Tate withdrew on 1/6/2014
          c.   Co-counsel of Linda C. Tate withdrew on 1/8/2014
          d. No Notice or Motion to the Courts for the noncompliance of Scheduling Order in
               the Discovery Completion on 12/18/2013 was ever entered byTina Brumbelow.
               The Motion for NO Evidence Summary Judgment should have went to hired
               counsels of Linda C. Tate based on time frame, still had hired counsels.
               1. The Final Mediation Order was also on 12/18/13 to be held at (Appointed
                  Mediator) Beau Sinclaire Law Office, located at 400 Broadway Ave., Tyler,
                  Texas 75702

               2. Neither counsel, Tina Brumbelow, Fletcher, Healy or Larry Donell Reddic Sr.
                  complied to the Courts Order on 12/18/2014
               3. Tina Brumbelow, did not tell Judge Carole Clark about her noncompliance of
                  the Scheduling Order for the Final Mediation also on 12/18/2013 held at
                  (Appointed Mediator) Beau Sinclaire Law Office, 400 Broadway Ave., Tyler,
                  Texas 75702. Neither counsel nor Larry Donell Reddic Sr. Complied with any
                  of the Scheduling Orders on 12/18/2013.
               4. Linda C. Tate was the only one showed appearance for the Scheduling Order
                  for the Final Mediation on 12/18/13. She had no knowledge of the Discovery
                  Completion compliance at all.
               5. Mr. Sinclaire stated to Linda C. Tate that he had been waiting on counsels
                   Brumbelow and Fletcher and Healy to contact him to confirm their
                  appearance of Order but no contact was made by either counsel on the
                  Order of the Courts.
On 12/23/2013

   a. Linda C. Tate received in the return of most of the 100+ documents given to counsel Is
      day of hire to be filed and presented to court, the proof to the existence of 13 year
      Marriage of 19 in order to achieve the dissolution in such matter.
   b. Upon the review of returned items witnesses statements and photos were not returned
        and Leslie lead counsel of Linda C. Tate's assistance said she would call once found but
        to this day no call or notice
   c. Linda C. Tate found the Texas State 2002 W-2 employee tax statement of Larry Donell
        Reddic Sr. that he produced in discovery (key document) that had Linda C. Tate's
        residence address of 16397 CR 363, Winona, Texas 75792 on it.
   d. Husband Larry Donell Reddic Sr. stated under oath inthe Court Ordered Deposition held
      on 7/17/2013 that he never lived at 16397 CR 363 Winona, Texas 75792, stated that he
        never received mail there. That 2002 is the attachment to their signed return filed with
        The Internal Revenue Service under the status "Married Filing Joint". Copy of the
        original filed with attachments. Linda C. Tate had a copy of 2002tax return but no
        attachments.


On 1/6/2014

   a.   Linda C. Tate lead counsel withdrew from trial court case 12-1808-D.

On 1/8/2014

   a. Pre-trial... six (6) days of Scheduled trial on 1/14/14.
   b.   Co-counsel withdrew from trial court case 12-1808-D.
   c.   Linda C. Tate officially became Pro Se.
   d. Linda C. Tate filed the 100+ documents of High Seals of Authority from State of Texas,
        US Department of Treasury Internal Revenue Service, Veterans Affairs, Social Security
        Administration,TexasState Office of Attorney General, Texas Department of Public
        Safety,Texas Rehabilitation Commission, Texas State Troopers Association, Pre-filed
        sealed documents, Notarized witness statements, copies of pages of deposition under
        oath with responses to perjury of husband were among the filings on 1/8/2014. Tex. R.
        Civ. P. 902
   e. Linda C. Tate prepared three (3) black bindersfor the Courts (which she filed), three (3)
        for husband's counsel Tina Brumbelow and three (3) for herself.
   f. Linda C. Tate tried to give Brumbelow her three (3) binders but her office refused Linda
      C. Tate from bringing her the copies to her office which is a block from Smith County
        Court House.
   g. Linda C. Tate waited for Tina Brumbelow's approval outside Smith County Court House
      for hours to take her the binders but she never did and the sleet was beginning to fall is
      why she went back and file the 3 for the Courts

On 1/14/2014

   a. Trial date of Third (3rd ) Setting of trial court case 12-1808-D



On 2/14/2014

   a. TWO MONTHS LATER, Husband's counsel Tina Brumbelow filed a Motion for No
      Evidence Summary Judgment against Linda C. Tate according to Motion for the
       noncompliance to the Scheduling Orders ofthe 321st Dist. Court on 12/18/2013.
   b. The Discovery Completion Order was to be complied by 12/18/13 when Linda C. Tate
       had legal counsel Fletcher and Healy.
   c. This Motion is days from beingtwo months after the noncompliance of the order on
      12/18/2013 and should have been place on Fletcher and Healy counsels of
      noncompliance to the order before their withdrawal dates of 1/6/2014 and 1/8/2014.
   d. "Judicial Bullying" attack on pro se litigant, with comprehension limitations (now),
       disabled spouse seeking for her rightful entitlements according to Law

On 2/19/2014

   a. Linda C. Tate sent certified via return receipt from the USPS to husband counsel Tina
      Brumbelowon 2/19/2014. The three (3) black binders that Linda C. Tate had been trying
       to get to her after she avoided every attempt from Linda C. Tate. Receipt Return shows
       Tina Brumbelow received the three(3) black binders and a letter stating to Brumblow
       about the filing of Linda C. Tate on 1/8/2014 on 2/20/2014 USPS recording.

On 3/10/2014

   a. The No Evidence Summary Judgment Hearing held at the 321st District Court. This
       Motion should have not been allowed before the Courts on the grounds of Entrapment
   b. There were filing of 100+documents mostly of High Seals of Authority filed by Linda C.
      Tate on 1/8/2014 but was denied during NESJ because Judge Carole Clark stated that all
       three (3) binders of High Seals of Authority given to Court, taken into 321st Dist. Court
       possession, returned back to her at a later date of 1/14/2014 by 321st Dist. Court clerk
       Sara clerk were not accepted into the Courts because of an affidavit. Tex. R. Civ. P.
       901a(7), Rule 902(1)(2)(4)(5)(8)(10)(11)
   c. In the trial court case: 12-1808-D Index Discovery Document No. 236 posted-ins by
        Court clerk Sara stated that "Mrs. Reddic filed a lot of exhibits along with her divorce
        decree but not on docket)-Sara-(was on this morning docket on 1/8/2014.
   d. Judge Carole Clark asked Linda C. Tate did she "respond", to the Motion for No Evidence
      Summary Judgment, she stated "No". Linda C. Tate wasn't aware of which one the
      responsewas addressed to, The Courts or Tina Brumbelow counsel for her husband
      Larry Donell Reddic Sr. Linda C. Tate having a head injury her processing ability is
        somewhat limited. Tex. R. Civ. P. 902(1)(2)(4)(5)(8)(11), Rule 705(a), Rule 801e(3), Rule
        503
   e. Linda C. Tate did send the filing by her on 1/8/2014 to Tina Brumbelow on 2/19/2014 by
        USPS certified return receipt on 2/20/2014.
   f.   Linda C. Tate mistake was thinking the filing of 1/8/2014 had been recorded after given
        back and the filing was okay to be presented before the Courts.
   g. She didn't understand what the Judge wastalking about or who she was referring to.
        She do know that she filed on 1/8/2014 and sent Tina Brumbelow her copies (3) black
        binders on 2/19/2014 by certified return receipt.
   h. Final Judgment Entry for the Motion for No Evidence Summary Judgment was entered in
      husband Larry Donell Reddic Sr.'s favor but violates TFC 2.401. Tex. R. Civ. P. 166a(i), IRS
        Code 6013 Section 501 Publication

On April 2014

   a. Linda C. Tate's son of 18 months of war overseas hired Allen Law Firm of Dallas Texas for
      his mother to assist in the needed dissolution in her 13 year marriage of 19 to Larry
        Donell Reddic Sr.


On 5/30/2014

   b. Allen to ask the Courts to grant Linda C. Tate a New Trial, Motion to Reconsider No
      Evidence Summary Judgment, Motion to Leave to File Answer, Motion for Expedite
        Hearing before June 3, 2013
   c. Upon Allen's request to the courts she sent all the filing of requested Motionsto Larry
        Reddic Sr. served by authorized server as required by law.
   d. Because of the request of Linda C. Tate, Tina Brumbelow at Larry Donell Reddic Sr.'s
        request to file a Sanction against Cynthia Allen and Linda C. Tate for requesting the
        Motions to the Courts that was presented only in the pursuit of Justice and Law, not to
        harass or cause increase in cost of husband.

On 6/3/2014
 The Final Judgment on Motions for New Trial, Motion to Reconsider No Evidence Summary
Judgment, Motion to Leave to File Answer, Motion for Expedite Hearing before June 3, 2014
and the Sanction against Linda C. Tate and Cynthia Allen counsel for Linda C. Tate filed by Larry
Donell Reddic Sr.'s counsel, T. Brumbelow at his request in trial case number: 12-1808-D was
entered on 6/3/2014.

    a. Tina Brumbelow stated to Judge Carole Clark that Linda C. Tate and Allen request was
         frivolous in seeking Justice
    b. Tina Brumbelow stated to Judge Carole Clark that Linda C. Tate and her counsel had
         husband Larry Donell Reddic Sr. properly served by an authorized server was in
         violation because they knew she was Larry Donell Reddic Sr's counsel
    c. Judgment Entry for trial court case: 12-1808-D was entered on 3/10/2014
    d. There was No Notice of Appearance of Tina Brumbelow to the Courts after Judgment
         Entry of 3/10/2014 according to 321st Dist. Court Coordinator Vicki Dunn
    e. According to the Discovery Document Filed on 11/21/2012 of Larry Reddic Sr.'s
       Response to Linda Tate's Rule 194 Request for Disclosure on page 12, question #4
       states " attorney fees with cease to accrue when the final judgment entry is entered in
         this matter" which was on 3/10/2014
    f. Linda C. Tate and counsel had every right to serve Larry Donell Reddic Sr. as required by
         Law.


On 7/3/2014

Linda C. Tate went to the 321st District Court, Smith County, Texas on 7/3/2014 to file appeal
with the courts at 4:32p.m.

    a. Two Smith County Deputies denied Linda C. Tate entry into the Smith County Court
       House because everyone had gone home they stated to her due to the observance of
       Independence Day on Friday 7/4/2014 they said.
    b. Closure hours of Smith County Courts were on normal Business Hours 8-5pm for
         7/3/2014. Most employees left early.
    c.   Linda C. Tate did not know the Courts would be closing early before 5:00 pm. on
         7/3/2014. Some employees were still there, only a few cars around the Court house It
         wasn't 5:00 p.m. Linda C. Tate had over twenty-five minutes to file her appeal according
         to the scheduled closing time of the Smith County Court House at 5:00p.m.
    d. She sat outside of the Court House with Smith County's newest hired clerk of the 321s
         as she waits for her ride.


On 7/72014

 Linda C. Tate had to wait to file her Appeal to the 321st District Court on Monday 7/7/2014.
                                                                                                    7
             The Smith County library clerk stated to Linda C. Tate "that she stayed until
             5:00p.m.Thursday 7/3/2014 nor was she aware of everyone above her had left early
             for the day on 7/3/2014, they never tell her anything" when asked about closing
             hours on 7/3/14.
             Linda C. Tate, have tried within her due diligence to do her best being pro se with
             learning disability due to head injury and lack of knowledge in the civil procedure.
             Never has she intentionally neglected any process in this proceeding in pursuit of
             justice which has consumed her daily life since 2012 along with health issues.

FACTS


  1. Linda C. Tate filed the petition for the divorce on 6/27/2012 at the advice of the Social
        Security Administration Regional Manager of the Texas Northeastern Div. on 6/26/2012.
  2. Linda C. Tate could have taken the same document the 2002 joint tax return of Larry
        Donell Reddic Sr. and Linda C. Tate given to her from the Internal Revenue Service
        Office and presented it into the courts herself.
   3. Federal and State laws requires the lawful termination of the marriage it should be
        finalized.
   4. Linda C. Tate hired counsel to protect and stop the abuse against her interest in their
      community property in the dissolution of marriage but received neither.
   5. The request of more extreme excessive amounts of monies is what Linda C. Tate has
        received from hired counsel Fletcher.
   6. Linda C. Tate paid $28,800 total in pursuit of Justice and Law regardingthe required by
        law dissolution of Marriage in this Matter which shows that Fraud with the intent to
        delay justice has consumed this case.
   7.   The Texas Family Code 2.401, The internal Revenue Service Code 6013 Section 501
        Publication status filing "Married Filing Joint", the Social SecurityAdministration also
        states a divorce from the legal judicial system is needed.
   8.   Linda C. Tate had to become an attorney,
        a.   go through all filings of 18 months,
        b. prepare a case with no information for former counsels on what they didn't do,
        c.   know the Rules of Civil Procedure in two months,
        d. know everything licensed attorneys with years of schooling don't know about the
             procedures required
        e. Iam onlya disabled wife with a head injury tryingto seek justice and the reliefinthe
             dissolution of the marriage between Linda C. Tate and Larry Donell Reddic Sr.


             According to the TFC 2.401,
             a.   Agreed to be married
           b.   Co-habitation

           c.   Holding out

Internal Revenue Service Code 6013 Publication 501 on status "Married Filing Joint" states that
when couples file under the status of "Married Filing Joint" they are agreeing that they are
legally married and all information is accurate and both must sign. As husband and wife they
did so for years. Social Security Administration warns that Linda C. Tate and Larry Donell Reddic
Sr. must divorce and if Linda C. Tate choose to commit bigamy like husband she too would be
guilty of the same, also they would have to have a copy of the top page of the divorce decree in
order to terminate the marriage between Linda C. Tate and Larry Donell Reddic Sr. out their
system.

APPELLANT, LINDA C. TATE, prays that this Honorable Court will grant this Motion as a Matter
of Law and Justice.


                                        Respectfully submitted,


                                                         Or
                                            )A C. TATE-PRO-SE


                                        16397 CR 363


                                        WINONA, TEXAS 75792

                                        (903) 312-7446

                                        Email: Iindatate82@gmail.com




                                Certificate of Service




I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on January 15, 2015.
.inda C. Tate, Pro Se




                        10
                                            Payment Receipt



Healy Law Offices, P.C.
113 E. Houston St

Tyler, TX 75702-8130


Received From:

Tate-Reddick, Linda
Tate, Linda


     4ft Date Received        12/16/13                        Payment Amount   $500.00
         Payment Method       Check

         Check/Ref. No.       1301



Invoices Paid



       Date               Number         Amount Applied
     07/18/13                2013-303                       -$500.00




                                                                                         e+v,-\M
                                                                                                                                     CAUSE NO.               7 dUS'" 0-


                   C ^&kzMi,dMj(L--                                     IN THE DISTRICT COURT


                                                                    32,"57 JUDICIAL DISTRICT
                                              sy\

                       7    -0 /J';rJ--f'
                                                      %             SMITH COUNTY. TEXAS

                                            SCH EPIJUNG ORDER


       Based on !he information available to the Court, the following schediilinsi
order shall apply to this case unless modified by the Court. If no date is given below.
the Item is goverv/t'ifyy ,bit'^'vxi^vkthv^^)'!rZ''^'}, 9,i\vew!/uK..

THIS CASE IS DESIGNATED LEVEL

   jf -&0~ i3_DISCOVERY COMPLETED BYTHIS DATE - Attorneys may
    by agreement extend discovery; however, the trial dale shall remain firm.
                                                                                                              ?
 i. B-mo-                  . MEDIATION AND SETTLEMENT CONFERENCE
   COMPILED BY THIS DATE - If the case involved a Parent-Child Relationship.
   "PUTTING 'KIDS FIRST' MUST BE COMPLETED BY THIS DATE. Also, ifcustody
   "is an issue a full day of mediation is required.

     $i in®      /'?                                                      (r
                           STATUS CONFERENCE will be held af/                             O'clock
                       .M.



                           P'fcETWi *xLC»HIr'EWL'>VC1E -mVi 'r..e YreAs!. a't C^o
                                                                              ^ •^^ -O          ClOCI
          7T            .M. Trial counsel are ORDERED to attend and be prepared lo discuss
   all contested aspects of the suit and trial

5. f lb~l£                 FI.NALTRIAL will be held ;u       ty'.#>          O'clock ^
                                                                                          /t

                                                                                                        ,M.



6. Absent agreement. fc.m&t% , M'^^^Ms appoinje d                         mediator in this case. You
   hYiysi' cvwrtVixY said mediator by


SIGHED rVMD E.CTLWLQ,'««,'l?Hvf?ft,                 W               ./iiuy^iCI                                                IE SO. /&*/-
                                                                                E —Attorneys may
      cv agpsoneafi tsand^imay.tamc^^traA fere s'naV; remain firm.
      fr




           fl • ED BY THIS DATE -- [f me case involved aParent-Child Relationship
      "PUTTING 
      is an sssue a ti ll Jay of mediation is required.

j.
                          __ STATUS CONFERENCE will be held at                                r>-'ciock
                                                                                              KJ




                ,J
4$m€j frJetS PRETRIAL CONFERENCE will be held at 7'*^ O'clock                          C-: '3 '

       ^Z            /f   ..M. Trial counsel are ORDERED tn attend £mJ fee swani .v> v*^- • -
     ai! contesied aspects of die suit and trial.


                                                    ;-e He
                                                                 '•"    .         O   CtOCK    ~          .Jvi.
 4W &,iLa/3
o. Adsent agreement.,.
                                                         — is appoirted mediator in this case. You
     must contaci s.aid mediator"hy


SIGNED AND ENTERED on (his the                   j^_                   _ day of




                                                                             JUDGE PRESIDING
                                             CAUSE SO. P~ IU^-SO O'clock
                           C          .M.


               4- U* $£. :3 PRETRIAL CONFERENCE will be held at # '-^ 0 O'clock
                   U            T~     -M- Trial counsel are ORDERED to attend and beprepared to discus.*
                  all contested aspects of the suit and trial.

                                                                           /?'
               5lJfrvJf£dJ3 FINAL TRIA]_ w5j] be held at Y,\3D O'clock                               A   .M.


               6. Absent agreement,                                                NO. 12-1808-D


           IN THE MATTER OF                               §              IN THE DISTRICT COURT
           THE MARRIAGE OF                                §
                                                                         3*lst 9iatCXAl,QlS.T8XCT
           LINDA C. TATE                                  §
           AND                                            §
           LARRY REDDIC, SR.                              §              SMITH COUNTY, TEXAS

                                           INDEX - PLEADINGS


  NO.             Date                                            Document
     1.       06/27/2012        Petitioner's Original Petition for Divorce - L\h
     2.       06/27/2012        Civil Case Information (do not haveX - Ltndtu
     3-       06/27/2012        Citation Issued (do not have) - JU/t«*-*>
     4-       07/05/2012        Respondent's Original Answer
    5-        07/06/2012        Citation Returned Served (do not have)
    6.           09/^8/2012     Appearance (do not have)
:.': ^.7---C ii/i'5/2012        Rule ii Agreement (do not Have)
       8.        12/07/2012     Motion (do not have)
   : 9....-"":: 12/14/2012      Scheduling Order
       10.        02/13/2013    Letter (do not have)
       11. '•'.:  63/15/(20x5   •rvevnrest AV/ory- Trial (da not haw}
       12.       04/03/2013      Motion for Continuance (do not have) KpZfafofof
       13.       04/08/2013     Motionfor Continuance (do not have) / (E>rb,n\bel6&
       H-        04/10/2013     Scheduling Order (do not have)
     15-       05/10/2013       Mediation Letter (do nothaye)
     16.      06/28/2013        Petitioner's 1stAmended Petition for Divorce
 •"• ;i7-^'-: 08/06/2013        Joint Motion for Continuance             -- ft&fah**
      18.     09/17/2013        Scheduling Order
      19-     09/18/2013        Letter (do not have)
      20.      12/23/2013       Motion to Withdraw (do not have)   — "f(x^h^
     2X-      jV.27/2013        Motion for Continuance (do not have)
     22.      01/03/2014        Docket (do not have)
     23.      01/06/2014        Order to Withdraw (do not have) - ^(/thlf^tr
      24.     01/0B/2014        Docket Sheet (do not have)
      25-     01/08/2014        Motionto Withdraw (do not have) —' tfa&aA* G****f4,
      26.     01/08./2Q14       Order to Withdraw (do nothave) - MvAjq - &*      27.      01/08/2014         Petitioner's Judgment Entry Decree of Divorce (not on docket)
     28.      01/14/2014         Notice of Setting - Jury Trial (3/11/2014)
     29.      02/14/2014         Respondent's Motion for No Evidence Summary Judgment
     30.      02/14/2014         Respondent's. (Qvdesi Setting,fJearAn^ojo. Motion,fox No. Esodfmrjt
                                 Summary Judgment)
     31-       03/^2014   Court's Events and Orders of the Court
     32.      04/09/2014 1Petitioner s Mbtibn for New Trial
     33-      04/09/2014 Petitioner's Motion for Leave to File Answer and to Reconsider
                                 Motion for No Evidence Summary Judgment
     34-      04/10/2014         Petitioner's Correspondence to Court requesting Hearing Date
     35-      04/14/0214         Petitioner's Notice of Hearing (Motion for Leaveto File Answer
                                and to Reconsider Motion for No Evidence SummaryJudgment)
     36.      04/15/2014        Petitioner's (Attorney Cynthia Woolen Allen's Notice ofVacation
                                or Unavailable Dates)
     37-      05/12/2014         Petitioner's (AttorneyDarlene Darensburg Noticeof Vacationor
                                 Unavailable Dates)
     3s.      oshSi'ao&q        Petitioner's Motion to Setteide FhxdJudgmenton No Evidence
                                Motion Summary Judgment Pursuant to TX Rules of Civil
                                Procedure 3o6(a)(3)(4) and Request for Expedited Hearing Prior
                                 to June 3, 2014
     39-      05/:i4/2oi4        Citation Return - Service on Larry Reddic
     40.      05/230/2014        Lany Reddic's Motion for Sanctions
     4i-      06/02/2014        Petitioner's Response to Motion for Sanctions




Index Pleadings - Page 2 of 2
Inthe Matter of the Marriage of Linda C. Tate andLarry Reddic, Sr. - No. 12-1808-D
Petitioner            Respondent           Joint Docs            Court           Unidenfied
                                                                                     PartV
                                                   NO, 12-1808-D


          IN THE MATTER OF                                 §     IN THE DISTRICT COURT
          THE MARRIAGE OF
                                                           §
          LINDA C. TATE                                    §     321ST JUDICIAL DISTRICT
          AND                                              §
          LARRY REDDIC SR                                  §     SMITH COUNTY, TEXAS


                 LARRY DONNELL REDDIC SR.'S RESPONSES TO LINDA C TATE'S
                                  RULE 194 REQUESTS FOR DISCLOSURE


         To:    Linda C.Tate, by and through her attorney ofrecord, Natalie Fletcher.

                In accordance with the Texas Rules of Civil Procedure, Larry Donnell Reddic Sr. serves

         the written Responses to Rule 194 Requests for Disclosure pursuant to Rule 194 of the Texas

         Rules ofCivil Procedure on the party named above.

                                                        Tina High Brumbelow
'^ggpr                                                 P.O. Box 7677
                                                       Tyler, TX 75711-7677
                                                       Tel: (903) 533-1339
                                                       Fax: (903) 592-6684
                                                       tina@bntfibeIowlaw.com


                                                                                        faA/-
                                                       Tina High Brumbelow; State Bar No. 24031890
                                                       Attorney for Larry Donnell Reddic Sr.



                                               Certificate of Service


                I certify mat a true copy of the above was served on each attorney of record or parry in
         accordance with the Texas Rules ofCivil Procedure on November 21,2012.




                                                       Tina High Brumbelow


         Larry Donnell Reddic Sr.'s Role 194 Request for Disclosure                              Pagel
         Cause No. 12-1808-D: 1TMOTMO Reddic
                   6.     the nature and length off the professional relationship with the client:
                          and
                   7.     the experience, reputation, and ability of the lawyer or lawyers
                          perforating tiie services.

            Further, Larry Donnell Reddic Sr. may rely upon any and all legal theories and, in
            general, tiie factual bases ofthe claims or defenses ofLinda C Tate that may benefit

         Furthermore, Larry Donnell Reddic Sr. reserves the right to supplement and/or
         amend this discovery response, in accordance with the Texas Rules of Civil
         Procedure, with additional information and/or documentation, if any, as it becomes
         available.



  4.     State the amount and any method ofcalculating economic damages.
        Larry Donnell Reddic Sr. has incurred legal fees reasonable and necessary to
        prosecute and/or defend this suit Attorney's fees will continue to accrue until the
        entry of final judgment in this matter. Copies ofredacted statement will be made
        available for copying and inspection upon reasonable notice to Tina Hfeh
        Brumbelow at210 S. Broadway, Suite #200, Tyler, TX 75702.                          ^^
        Larry Donnell Reddic Sr. said attorney's fees, court costs, and aU otiier damages are
        within the jurisdictional limits of tiie court. The method of calculating these
        ^ESA'T1
        mutophed        J" *eofSCt
                 by the house      f6e performed
                                work    for °f ** byattonM*'   Pa^tegM,
                                                       the attorney,     or support
                                                                     paralegal       staff
                                                                               or support
        staff. Said fees continue to increase over time.

        Further, Larry Donnell Reddic Sr. reserves the right to supplement and/or amend
        tinsdiscovery response, in accordance with the Texas Rules ofCivil Procedure, with
        additional information and/or documentation, if any, as it becomes available.

 5.     State the names, addresses, and telephone numbers ofpersons having knowledge of
       relevant fects, and give abrief statement ofeach identified person's connection with the
       case.



       1.        Larry Donnell Reddic Sr.
                 c/o:  Tina Brumbelow
                        P.O. Box 7677
                        Tyler, TX 75711
                        (903)533-1339




Larry Donnell Reddic Sr.'s Role 194 Request for Disclosure
Came No. 12-1808-D;
         12-lMfLn- 1TMOTMO
                    rrunmtn Reddic
                            »~a*~
                                                                                       p-^«
                                                                                       r*8e **
CaaseNo.
                                  CAUSE NO. 12-1808-D


 IN THE MATTER OF                            §    IN THE DISTRICT COURT
 THE MARRIAGE OF                             §
                                             §    321st JUDICIAL DISTRICT
 LINDA C.TATE                                §
 AND                                         §
 LARRY REDDIC, SR.                           §    TYLER COUNTY, TEXAS

                                  DISCOVERY INDEX
                                     MEDIATION


No.        Pleading                                              Served         Response
      1.   MEDIATION NOTICE - FROM SINCLAR LAW OFFICES             04/10/2013
           TO NATALIE FLETCHER AND TINA BRUMBELOW
           (5/9/2013 @ 8:00 AM)
      2.   DISPUTED ISSUES CHECKLIST                                             05/2013
      3-   CONFIDENTIAL INFORMATION SHEET                                        05/2013




                ST
RESPONDENTS i        AMENDED MOTION TO COMPEL DISCOVERY RESPONSES - PAGE 1
DF-i3-04i47-S-255th ITMOTMO: Mark Cooks v.Cyntiiia Cooks
      U.S. Posta! Serv'ce-*.
      CERTIFIED MAIL**
p-
; ivo /nswawa Coverage froviaea)
m
rq
      For delivery information visit our website at www.usps.comg

m
          TY@ |P7fai| £ §              i*4   8
                                                       **S
                                                              j*a
                                                              43
                                                                      p»   m
                                                                           p-
P-                                                                         _o
j                   Postage     S   $0.98         0712
                                                                                          Certified Fee
                Certified Fee       $3.30         Oi                       a
                                                             Postmark      2        Return Receipt Fee
a        Return Receipt Fee                                                E3   (Endorsement Required)
a    (Endorsement Required)         $2.70                      Here
a
      Restricted Delivery Fee
                                    &0.00
                                                 KDt-iO^ -far              q
                                                                                 Restricted Delivery Fee
                                                                                (Endorsement Required)
a    (Endorsement Required)

                                    16.98
                                                                           P*    Total Postage &Fees j$
p-    Total Postage & Fees      $                02/19/2014
r^

m
     Sent lb-
                                                                           m    ^"TTn*. 6rtAr*6cUc«J
a
                L'n0u Gru™b*i'>ii} /LfatJ &i\1?.^:..                       a
                                                                           p-
                                                                                '3SSS,7iptNai . si
                                                                                or PO Box Ho.      jCJto j. 5^^^^.£f£.
r-
  SENDER: COMPLEX

  • Complete items1,2, and3. Alsocomplete
    item 4 if Restricted Deavery Is desired.
  • Printyour name and address on the reverse
    so that we can return the cardto you,
  • Attach thiscard to the backofthe maiipiece,
                                                               OB. ltaJjflUanyi«jWMi^JTrai«,,|iiffll|,.lj)teTI1^y Ofte
 11. JMIulfa46iHiHiyMHrifttTr
                                                                                                               CTWr
 TTnoL. 'Bnxmbtlo^ |_flmi OP?«» „•
   lib' S. Sfwdftfc*) 5-fe.'HP
     /m /^Tr^yoa.                                              3. ServicoType
                                                                  ,gCertifledMaB P Depress MaH
                                                                  CTRagfatered         • Return Receipt fwMerchandise
                                                                  D Insured Mafl       Pc.fiD.           ' *
                                                               4. Restricted Delivery? (Bdra Fee)              Q Yes
 2. Article Number
    ffasefvfoefa6ep
                                                     7013 1710 0000 lb73 52flb
j PSForm 3811, February 2004                    DomesticReturnReceipt                 —"                   lOSSfrOMMMO:


 SENDER: COMPL

 • Complete items 1,2, and 3. Also complete
    item 4 if Restricted Delivery is desired.
 • Printyour name and address on the reverse
   so thatwe can return the card to you.
 • Attach thiscard to thebackofthemallplece,                  B. Recetadby'
                                                                                       S^                    • Agere
                                                                                                               D Addressee


    or crithe frorrttf space p^rrrrite.                                             v                          2$%
 1. Article Addressed to:                                     D. t3otfivBryacatessdBwsrt fromHam 1? PYfes
                                                                  lfYE&entardellveryadrJres3below:           DNo

 Ima, 3rum be/t \^
 ltd •                          102685KK*HS40:
 ~*Sofi2-18Q9-D                                                                 Linda CTatc-Reddic
                                                                                       16397 cr 363
                                                                                  Winona, TX 75792
                                                                                      (903)312-7446



Dear Ms Brambele**.

Iam responding toyour Motion for Ho Evidence Summary Judgment; and Order Settling Hearing on
Motion for f0 Evidence Summary Judgment setfor March 10,2014 at 9;30a.m. '' r
                                       Jtji.
                                  -3
                              +




  ,-   -T»f^-«Jf-«a4   v -   ^-—.a- r- ^.      ^.^^   -   „^_^ ^^.j^s:

   ^1%-iJiaviB rnadese\'eralattempts to'give^ou my evidence Kut youdidn*t show'upfo/me                j-




^ S?^^45^?*»^^s^                                                         s l«mv^uid^Bofe>uf^:##
/O-£••' • •' -A^ •''3 '-'~d " '•-''



                                                             ij s.-i't..:.••]    .,•   /'/   /f+r/fcssJ

                                                             9'01-              &z-74-tjc



     U)tAC                 '•       <2.   :¥Uw(k£n^


       \Jt, ant AJUifttuLNo.                       Type of Document
                                                                                         t*4&r      *T/
                                                                     Post-It Notations
                                                            later become an issue.
 236. Binder (black) - Linda C. Tate-Reddic (Plaintiff) -   •Mrs. Reddic filed a bunch ofexhibits
        Continuous of Exhibits                              in with her "Judgment Entry Decree of
                                                            Divorce)—Sara (was on this mornings
                                                            docket 01/08/2014)
 237-   Oral Deposition ofLinda Tate                        • Lotsa post-it notes
        July 16,2013
        Volume I of II
 238. Oral Deposition of Linda Tate                         •


        JJi%ir^]2affiD3

 239.   Oral Deposition of Larry Reddic                     • Deposition summary
        July 17,2013
        Volume I of I




                             \£)6-<>MMU*J' ULkjliLt^
                                          V^l (iMj^L^^p*^
       BILLING DATE (MM/DD/YY): 03/08/03
            SEQUENCE NUMBER: 0095021624
                   CASE NUMBER: 4568814451
                  CAUSE NUMBER: 972731D
                     MEMBER ID: 02855158
                                                            #ttut tft tijc Storm? Enteral
                                                                      Utate of Qfexatf
                                                                      Chilb Support ©itriBion
                                                                      Greg Abbott
                                                                          Attorney General
         NCP 0095021624 030803 0000570 00194608

         ll...i.l.l.l...ll.l....l.l.l.l.l,..l...lll,„ll,l„l,„l,l„ll
         LARRY REDDIC
         16397 COUNTY RD 363
        WINONA, TX 75792-5717




 | IThe following are your child support obligations:
 CHILD SUPPORT PAYMENT PLAN 1                                                   MONTHLY




Pay this amount for April: S420.00
                                                  MESSAGES
   TOTAL PRINCIPAL            TOTAL INTEREST               TOTALARREARS            FUTUREPAY AMOUNT
        5801.25                    50.00                       S801.25                    S0.00
 YOU ARE RESPONSIBLE FOR REMITTING YOUR CHILD SUPPORT
 PAYMENT UNTIL YOUR EMPLOYER BEGINS WITHHOLDING.
 BULLING STATEMENTS WILL NOW REFLECT INTEREST OWED IFYOU
 £\€8H4DA PAST DUE SMjWCE
ISTATE LAW PROVIDES THAT INTEREST ISOWED WHENEVER ANY CHILD
; SUPPORT PAYMENT IS OVER 30 DAYS LATE.
| ALLPAYMENTS DUE AFTER SEPTEMBER 1.1991 WILL ACCRUE
! INTEREST IF NOT PAID ON TIME.
  VF"fWttK^ttWT3CCSTiar^T                                                                                                   -
                                                                                                            EXHIBI



       Menial Revenue Service                                                                  ^
         United States Department ofthe Treasury                                                                  sss




                                  This Product Contains Sensitive Taxpayer Data

                                          Account Transcript
                                                                               Request Date:                11-02-2012
                                                                              Response Date:                11-02-2012
                                                                            Tracking Number:            100147669809

FORM NUMBER:         1040

TAX PERIOD:          Dec.   31,   2002



TAXPAYER IDENTIFICATION NUMBER:                XXX-XX-XXXX
SPOOSE TAXPAYER IDENTIFICATION NOMBER:         XXX-XX-XXXX


LARRY D REDDIC « LINDA C TATE



                             ANY MINOS SIGN SHOWN BELOW SIGNIFIES A CREDIT AMODNT

ACCOUNT BALANCE:                                                     0.00
ACCRUED INTEREST:                                                    0.00       AS OF: Sep. 03, 2007
ACCRUED PENALTY:                                                     0.00       AS OF: Sep. 03,        2007



ACCOUNT BALANCE PLUS ACCRUALS
(this is not a payoff amount):                                       0.00



                  ** INFORMATION FROM THE RETURN OR AS ADJUSTED **


EXEMPTIONS:                                                            05

FILING STATUS:                                      Married Filing Joint
ADJUSTED GROSS INCOME:                                          49,538.00

TAXABLE INCOME:                                                 32,688.00
TAX PER RETURN:                                                 3,212.00
SE TAXABLE INCOME TAXPAYER:                                          0.00

SE TAXABLE INCOME SPOUSE:                                           0.00

TOTAL SELF EMPLOYMENT TAX:                                          0.00



RETURN DUE DATE OR RETORN RECEIVED DATE (WHICHEVER IS LATER)                           Apr.    lz,     2.
PROCESSING DATE




                                                 TRANSACTIONS




CODS EXPLANATION OF TRANSACTION                                     CYCLE       BA22                        g&s&zm-
150   Tax return filed                                       20032008 05-26-2003     $4,112.00
n/a   18221-082-81104-3

806   W-2 or 1099 withholding                                        04-15-2003     -$7,673.00
846   Refund issued                                                  05-26-2003      $3,561.00

                          This Product Contains Sensitive Taxpayer Data




                                                                                   CWA0093
ij U ••fciifii5' yj '~±' -1040                U.S. Individual Income Tax Return                                   2002                       (99)             WSUsaOrty—Oon«wril» orH3* Intro sp»ca.
                        Rpyti»yBirJw.VO«.3l.aK^orctf^taiawbaflrWno                                        .M0a.«na%i9               .20                   OUSNo. 15454)074

abel
               T        Your fist Mino sod taflbl                          Last name                                                          i Your socbl security Bumbar
                            LARRY                                           REDDIC                                                            !           XXX-XX-XXXX
                        •f a joint catun\ cpousete fist                    LastnsiDM                                                              Spousal social ncmtty nurabw
 xucoons.)
                        LINDA                               TATE                                                                                          XXX-XX-XXXX
5 the IRS
                        Horw3doYen(mnabaandsteeq.tf>ouha«aP.abatseeiis«ng8ons.                                              Apt no.
                                                                                                                                                            Important!
                            PO BOX 130040
                                                                                                                                                           You must enter
sse print               Can iwn or postafltoe.state, and ZIPcode. 8 youtew a foreign address, see instructions.                                           yourSSN(s)
VPe.
                            TYLER                                                 TX      75713
sfttafflat     V                                                                                                                                      You
cttoftCampaign k Not*. Ctredongnrer^ notcternge your iaxw                                                                                         n        ly]       n           rj]
ie instructions.) f Doyou.ofyewspouseifemptions daaned
30-"e                            Wages, sa&ries. tips, etc MaehFtamMmt
                                 TawMe interest. Attach Schadule B if required
act>-

rmsW-2and
                            b    Tax-exempt interest Do notinclude on tine8a                                    18b |                                 0
2Ghere.                 9       OroTrarydwMends-AttacnScheoUtte 8 ffrequired
a attach            10           TaxaMe refunds. etBdfls. oroffsets of stateandlocal income taxes(see instructions)                                          10
rm(s)1099-R         11           Aimany resented                                                                                                             11
«W3S               12            Business income or (toss). Attach Schedule C or C-EZ . . .                                                                  12
hhetd.
                   13            Capital gain or(toss). AttachScheo^DtTmturre& Ifnot require^                                   *• Q                         13
                   14           Othergainsor(tosses). AttachForm4797                                                                                         1*
outfidnot          15a           IRAolstivnitlons                        |1Saj                      Jb Taxable amount(see instructions)                     15b
a W-2.
: insbuctions.
                   16a           Pensions andanmiities                   116a j                    0| b Taxable anwunt (see instructions)                   16b
                   17           Recrtal real estate,re^atties, partnerships. Scwpor^^                                                                        17
dose, but do       18           Farm income or(loss).AtiachStiieduleF                                                                                        18
 attach, any
•merit Abo,
                   19           Unemployment compensation                                                                                                   19
3seuse
                   20a          Social security benefits,                |20a|                       | b Tawbtearnount (see instructions)
•m104O-V.          21           Otherincome. Listtype and amount(see rhstructtbns)
                   22           AodtrwarttourttsintherarrigMccninuifbrfi^
                   23           Educate expenses (see irrstnictmns)
Ijusted            24           lr^otocHK^(fjee instructions)
some
                   25           Student loan interestdeduction (see instructions)
                   26           TutUon and fees deduction (see tnstructioris)
                   27           Archer MSA deduction. Attach Form 8853
                   28           Movingexpenses. Attach Form 3903
                   29           On&te» of sa&enrjjJoyment tax AttachSchedule SE
                   30           Setf-employedhealthinsurancededuction(see instrac&tms)
                   31           Serf-emptayedSEP. SIMPLE, andaaHfed plans
                   32           Penalty on eanyvdhdnawai of savings
                   33a          Alimonypaid b Recipients SSN »-
                   34           Add Eries 23 through 33a
                   35 Subtract Ene 34 from fine 22.Thisis your adjustedgross income
        ForDisclosure, Privacy Act and PaperaorkRtMtuc^


                                                                                                                                                                                CWA0094
                             DGlfSS^                            ^CP]
                                           NO. 12-1808-D
                            2013 km -6 PH «: 02
IN THE MATTER OF                                 §      IN THE DISTRICT COURT
THE MARRIAGE OF             SM1TH c;0' IMTY TEX3S
                            BY_                  §
LINDA C. TATE-REDDIC                        TpOtT       321ST JUDICIAL DISTRICT
AND                                             §
LARRY REDDIC, SR.                               §       SMITH COUNTY, TEXAS

                           JOINT MOTION FOR CONTINUANCE


       This Motion for Continuance is brought by Linda C. Tate-Reddic, Petitioner, and Larry

Reddic, Sr., Respondent, who show in support:

       1.      This case is set for trial on August 20, 2013.

       2.      The parties and attorneys attended a mediation on May 09, 2013 with Beau

Sinclair as mediator.   The mediation was halted to allow the parties time to gather more

information and to schedule depositions.

       3.      The depositions have been completed and the parties are ready to resume the

mediation.


       4.      This continuance is not sought solely for delay but that justice may be done.

Linda C. Tate-Reddic and Larry Reddic, Sr. pray that the Court grant the Motion for

Continuance.




                                              NATALIE FLETCHER
                                              731 S. Vine Avenue
                                              Tyler, TX 75701
                                              Tel: (903) 592-0055
                                              Fax: (903) 592-6677
s^^1                                                N&eftie' Fletcher         <2*z-
                                                    State Bar No. 24058362
                                                    Attorney for Petitioner


                                                 Signed on.   ?U/i3
                                                 TINA HIGH BRUMBELOW
                                                P.O. Box 7677
                                                Tyler, TX 75711
                                                Tel: (903) 533-1339
                                                Fax: (903) 592-6684


                                                  r.^h^J^nM^^
                                                By:
                                                Tina High Brumbelow
                                                State Bar No. 24031890
                                                Attorney for Respondent,

                                                Signed on.      f^y/3
               I, the undersigned attorney of record, swear under oath that the above Motion for

       Continuance is true and correct.




                                                Attorney for Linda CITate^R
                                                                          R eddic



       SIGNED under oath before me on $J(& /*)

                                                    VmIl£oLZ^
                                                Notary Public, State of Texas

              I, the undersigned attorney of record, swear under oath that the above Motion for

       Continuance is true and correct.
^
                                      Tina High Brumbelow
                                      Attorney for Larry Reddic, Sr.


    SIGNED under oath before me on   W/3
                                                  s   .

                                      Notary Public, State of Texas